Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Jueza Asociada Señora Fiol Matta.
En el caso de autos, el Tribunal de Apelaciones resolvió concretamente que la competencia para implantar la Ley Núm. 355 de 22 de diciembre de 1999 y el Código Uniforme sobre Rótulos y Anuncios, dentro de los límites territoriales del Municipio Autónomo de Ponce (Municipio), es de la Ofi-cina de Permisos del Municipio Autónomo de Ponce, y no de la Administración de Reglamentos y Permisos (A.R.Pe.). Como considero que ese dictamen es correcto, disiento de lo resuelto en contrário por la mayoría del Tribunal aquí. Veamos.
La mayoría del Tribunal tiene razón al señalar que al aprobarse la Ley Núm. 355, supra, que aquí nos concierne, la Asamblea Legislativa procuró establecer un cuerpo nor-mativo uniforme en lo que respecta a la instalación de ró-tulos y anuncios en Puerto Rico. Las disposiciones medu-lares de esa ley son vinculantes en cualquier lugar de Puerto Rico, incluyendo al Municipio. La implantación de la nueva política pública del país sobre este asunto se le *740encomendó indudablemente como cuestión general a A.R.Pe.
Sin embargo, para lograr los propósitos legislativos re-feridos no es imprescindible concluir, como lo hace la ma-yoría del Tribunal, que la citada Ley Núm. 355 también tuvo el efecto de derogar el Convenio de Transferencia de Competencias de la Junta de Planificación de Puerto Rico y la Administración de Reglamentos y Permisos, suscrito entre el Municipio y el Gobierno central del país. Más aún, no hay nada, ni una sola palabra, en el texto de la referida Ley Núm. 355 que disponga tal derogación. Tampoco hay nada a tales efectos en el extenso historial de la Ley Núm. 355, supra. Dicho historial abarca cientos de páginas e in-cluye varios informes de comisiones legislativas al igual que la transcripción de los testimonios y discusiones en las varias vistas públicas que se celebraron en la Legislatura en torno a los anteproyectos de la referida Ley Núm. 355. No hay nada en todos los documentos referidos que si-quiera intime que el legislador tuvo la intención de derogar el convenio referido, o cualquier otro. No hay nada que sugiera que los pocos municipios autónomos que han sus-crito tales convenios estén impedidos de compartir limita-damente con A.R.Pe. la implantación de la nueva política pública sobre rótulos y anuncios.
Por el contrario, como bien señala el Tribunal de Apela-ciones en su sentencia, en el 2001 se presentó ante la Asamblea Legislativa un proyecto de ley dirigido a resti-tuir a los municipios del país la facultad de reglamentar la instalación de rótulos y anuncios dentro de sus demarcaciones. Dicho proyecto procuraba favorecer a todos los municipios, en particular los que no tenían convenios de transferencia, que evidentemente habían perdido faculta-des al aprobarse la Ley Núm. 355, supra. Durante la con-sideración del referido proyecto compareció ante la Asam-blea Legislativa el Administrador de A.R.Pe., quien expresó claramente allí que el proyecto de la ley en cues-*741tión no era necesario porque si algún municipio realmente interesaba la facultad aludida, sólo tenía que acordar un convenio sobre el particular con A.R.Pe., como los conve-nios de transferencia que ya existían. Es evidente de lo anterior que A.R.Pe. consideraba que al aprobarse la Ley Núm. 355, supra, no se afectaron los convenios de transfe-rencia de competencias existentes. Y, como se sabe, la in-terpretación de una ley formulada por la agencia encar-gada de su implantación merece deferencia por este Tribunal. Vázquez v. A.R.P.E., 128 D.P.R. 513 (1991).
Por otro lado, debe notarse que los referidos convenios de transferencia de competencias son en gran medida ins-trumentos legislativos especiales. No sólo están extensa-mente reglamentados mediante un conjunto de disposicio-nes legislativas sustanciales, sino que antes de que un convenio sea aprobado por el Gobernador de Puerto Rico, éste tiene que ser autorizado específicamente por la Legis-latura, mediante el voto afirmativo de dos terceras partes del número total de miembros de la Asamblea Legislativa. 21 L.P.R.A. sees. 4656 y 4657. Dichos convenios, según he-mos resuelto antes, tienen fuerza de ley y obligan mientras no sean declarados nulos judicialmente. Mun. de Ponce v. A.C. et al., 153 D.P.R. 1 (2000); Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994). Dichos convenios, además, tie-nen sus propias cláusulas de vigencia y revocación, que no pueden ser ignoradas livianamente sin levantar serios pro-blemas constitucionales al amparo de la garantía contra el menoscabo de las obligaciones contractuales de la See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, que aplica aun cuando el Estado es contratante. Bayrón Toro v. Serra, 119 D.P.R. 605 (1987).
Por todas las razones y los fundamentos antes mencio-nados, no parece procedente que se considere que el conve-nio de transferencia de competencias que aquí nos con-cierne fue derogado tácitamente, como estima la mayoría *742del Tribunal. Como se sabe, las derogaciones tácitas no son favorecidas en nuestro ordenamiento jurídico. Ausentes los términos que denoten claramente y sin lugar a dudas la intención de derogar, la presunción es en contra de la derogación. Director I.C.P. v. Fitzgerald, etc., 130 D.P.R. 46 (1992); Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Campis v. Pueblo, 67 D.P.R. 393 (1947); Pérez v. Sucesión Collado, 19 D.P.R. 1061 (1913). Mucho menos debe estimarse que existe una derogación tácita cuando se trata de un instrumento de la envergadura del que aquí nos concierne, que encarna una política pública novedosa y de gran relieve.
En resumen, al intentar descubrir cuál fue la intención legislativa con respecto al posible conflicto entre dos esque-mas estatutarios importantes y de actualidad, es más razo-nable y consecuente con la voluntad del legislador hacer una interpretación que salvaguarde ambos esquemas, que una que vitalice uno de ellos a costa del otro. Véanse: A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816 (1986); Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987).
Como la mayoría opta por otro curso de acción, yo disiento.